                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MELIHA JUSUPOVIC,                                  CASE NO. C18-1842-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    NATIONAL GENERAL INSURANCE
      COMPANY, a foreign insurance company,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation to amend complaint and
18
     caption (Dkt. No. 7). Having thoroughly considered the parties’ stipulation, the Court ORDERS
19
     that Plaintiff shall file the amended complaint naming Integon Preferred Insurance Company as
20
     the sole Defendant in this matter (Dkt. No. 7-1) and shall dismiss National General Insurance
21
     Company as a party in this matter. The Clerk is DIRECTED to amend the caption of this case
22
     accordingly.
23
            //
24
            //
25
            //
26


     MINUTE ORDER
     C18-1842-JCC
     PAGE - 1
 1        DATED this 15th day of February 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1842-JCC
     PAGE - 2
